IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 91-3559

                       _____________________


          HAYES WILLIAMS ET AL.,

                               Plaintiffs-Appellees,

          v.

          JOHN J. MCKEITHEN, ET AL.,

                               Defendants,

          WILLIAM BELT, Sheriff of
          Avoyelles Parish,

                               Movant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
_________________________________________________________________
                          (June 4, 1992)

Before HILL,* KING and DAVIS, Circuit Judges.

PER CURIAM:

     Appellant William Belt, Sheriff of Avoyelles Parish,

challenges the denial of his February 1991 motion to vacate the

district court's September 1990 order directing Ross Maggio, Jr.,

a court-appointed expert, to inspect certain conditions of

confinement in Louisiana parish jails, including the Avoyelles




     *
       Senior Circuit Judge of the Eleventh Circuit, sitting by
designation.
Parish jails.   Concluding that the district court did not abuse

its discretion in denying the motion, we affirm.

     This appeal relates to Louisiana's ongoing prison

litigation.   In Williams v. Edwards, 547 F.2d 1206 (5th Cir.

1977), we affirmed the district court's judgment that Louisiana's

prison system was constitutionally deficient.   Following that

decision, the Louisiana Department of Corrections attempted,

pursuant to court order, to develop a comprehensive plan for

bringing the state prison system into compliance.   Incident to

that plan, the Department of Corrections called upon many of the

Louisiana cities and parishes to house convicted state inmates to

help alleviate overcrowded conditions in the state facilities. As

state prisoners began to arrive in numbers at local jails,

federal court suits ensued complaining of overcrowding.   In

response, this court, in Hamilton v. Morial, 644 F.2d 351 (5th

Cir. 1981), ordered that all federal litigation pending or to be

filed against state, parish or local prison facilities relating

directly or indirectly to inmate population issues be

consolidated in the United States District Court for the Middle

District of Louisiana. Id. at 354.   Subsequently, all Louisiana

city and parish jails entered into stipulations and consent

decrees to adhere to specified population limits.

     As this court recently noted, neither Sheriff Belt nor

Avoyelles Parish was a party to the Edwards litigation.     Williams

v. McKeithen, 939 F.2d 1100, 1105 (5th Cir. 1991). We are

advised, and we accept, that there has never been an adjudication


                                 2
of unconstitutional conditions of confinement at the Avoyelles

Parish jails.   Nevertheless, Avoyelles Parish is a party to a

Stipulation and Consent Decree ("Avoyelles Parish Consent

Decree") which sets inmate population limits in the various

Parish facilities, determines the number of guards required to be

on duty and agrees that the state fire marshal and health officer

may enforce in state court the rules and regulations of their

respective offices.   That Decree is signed by the Sheriff, the

fire marshal and the health officer.   Significantly for present

purposes, it is specifically approved as "the order of this

Court" by the United States District Court for the Middle

District of Louisiana, and it was entered on the docket of that

court on September 9, 1982.   That Decree has been amended

periodically to update the population figures.

     The order of the United States District Court for the Middle

District of Louisiana that is complained of here ("September 1990

Order") is, like the Avoyelles Parish Consent Decree, a model of

brevity.   It provides that, in order to update the consent

decrees at the various parish jails, the Court's expert, Ross

Maggio, Jr., shall make an inspection of each parish jail to

determine the number of inmates which may be housed in the jail

on a permanent basis, the number of guards and support personnel

that may be required in the jail, whether any repairs or other

renovations are required to meet fire, health and constitutional

standards and any other information which would aid the court in

setting population limits at the jail.


                                 3
     Sheriff Belt and Avoyelles Parish take issue with the

September 1990 Order on the grounds that the entry of the

Avoyelles Parish Consent Decree did not give to the district

court jurisdiction over Sheriff Belt and Avoyelles Parish.   They

argue that the Avoyelles Parish Consent Decree does not enable

the district court to assert general supervisory authority over

the Parish jails or permit even more limited supervisory

authority over inmate population limits or guard-to-inmate ratios

in the absence of a finding of violations of the consent decree.

     We disagree.   Whatever may be the case about jurisdiction

over Sheriff Belt and Avoyelles Parish generally, a matter which

we need not address, the Avoyelles Parish Consent Decree does

permit the entry of the September 1990 Order which is designed

for the narrow purpose of monitoring compliance with the Decree.

     The district court did not abuse its discretion in denying

the motion to vacate the September 1990 Order.

     AFFIRMED; STAY VACATED.   MANDATE ISSUED FORTHWITH.




                                 4